DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claims 1, 2, 7, 8, 10, 11, 12, 17, 18, 20 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Chambers et al. (US PAP 2003/0028382).
As per claims 1, 11, Chambers et al. disclose an image display apparatus/method comprising:
 a display to display a content; a communication unit to receive a control signal from a remote controller, and a controller configured to (paragraphs 19, 21):
in response to receiving a control signal for beginning a speech recognition function from the remote controller, begin the speech recognition function and operate a timer to count time (“Once the speech recognition system software is initiated”; paragraph 28),
in response to no audio input for speech recognition being received by the remote controller until the counted time after the beginning of the speech recognition function reaches a first reference time, deactivate the speech recognition function (“If implemented, the timeout feature may conserve electrical power by deactivating a microphone and/or exiting the speech recognition mode if no spoken words or phrases are detected after a predetermined amount of time”; paragraph 28), and
in response to an audio input for speech recognition being received by the remote controller before the counted time after the beginning of the speech recognition function reaches the first reference time, perform an operation according to the audio input, control the display to display a result of the operation, and operate the timer to re-count time after displaying the result on the display (“If no timeout has yet occurred in step 307, the process may move to step 311 to await general input from the user. In FIG. 3, a single button may be used for controlling the speech recognition software, and step 311 may simply await input on that button, proceeding depending on the manner the button was pressed, or the type of button depression. If, in step 311, the button is tapped, then the process may proceed to step 313, in which the speech recognition software enters a dictation mode. In the dictation mode, spoken words may be interpreted as text, to be added to an electronic document (such as a word processing document, an email, etc.).”; paragraph 30), and
in response to no audio input for speech recognition being received by the remote controller until the re-counted time after displaying the result on the display reaches a second reference time, deactivate the speech recognition function (“With the speech mode enabled, the process may move to step 407, where a check is made to determine whether a predetermined amount of time has passed since a spoken word or phrase was recognized by the system. This timeout is similar to that described above with respect to step 307. If a timeout has occurred, then the process may deactivate the microphone and/or terminate the speech recognition process in step 409, and return to step 403 to await the next initiation of the speech recognition process.”; paragraph 39); 
wherein the remote controller includes: a button for generating the control signal for the image display apparatus to begin the speech recognition function (paragraphs 19, 41),
an audio receiver to receive the audio input wherein the audio input is received as a voice signal of a user through the audio receiver of the remote controller (“determine whether received audio signals have been interpreted to be a spoken word or phrase.”; paragraphs 19, 32, 41); and
a communicator to communicate with the image display apparatus and to transmit the control signal to the image display apparatus (“provide feedback to the user to indicate a current mode of speech recognition. For example, a display and/or symbol may appear on the display area 202. The speech recognition software may already provide a user interface, such as a window with graphical buttons, depicting whether the system is in dictation or command mode and/or whether the microphone is activated. The software may allow the user to interact with the graphical interface to change modes, and when the mode is changed as described in FIGS. 3 and/or 4, the graphical user interface may be updated to reflect the change.”; paragraph 65).

As per claims 2, 12, Chambers et al. further disclose the controller is configured to, in response to the audio input for speech recognition being received by the remote controller before the counted time after the beginning of the speech recognition function reaches the first reference time, initialize the counted time (“A timeout may occur if no words or phrases are detected for a period of two (2) minutes. Alternatively, a timeout may occur after a smaller amount of time (e.g., one minute), or a longer period of time (e.g., 3, 5, 7, 10, 20 minutes, etc.). The time period may depend on the particular implementation, the nature of the available power source, and may be user-defined.”; paragraph 28).

As per claims 7, 17, Chambers et al. in view of Stahl further disclose the second reference time is different from the first reference time (“If implemented, the timeout feature may conserve electrical power by deactivating a microphone and/or exiting the speech recognition mode if no spoken words or phrases are detected after a predetermined amount of time. A timeout may occur if no words or phrases are detected for a period of two (2) minutes. Alternatively, a timeout may occur after a smaller amount of time (e.g., one minute), or a longer period of time (e.g., 3, 5, 7, 10, 20 minutes, etc.). The time period may depend on the particular implementation, the nature of the available power source, and may be user-defined.”; paragraphs 28, 30).

As per claims 8, 18, Chambers et al. in view of Stahl further disclose the second reference time is longer than the first reference time (paragraphs 28, 30).

As per claims 10, 20, Chambers et al. in view of Stahl further disclose the controller is configured to, in response to receiving a control signal for ending the speech recognition function from the remote controller, end the speech recognition function (“If the speech recognition system has been instructed to terminate, the process may move to step 303 to await another activation of the system.”; paragraph 34).

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims  3 – 6, 9 , 13 – 16, 19 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Chambers et al. (US PAP 2003/0028382) in view of Stahl (US PAP 2003/0138118).
As per claims 3, 13, Chambers et al. further disclose an audio output unit to output an audio signal (paragraph 18): 
However, Chambers et al. do not specifically the controller is configured to, in response to receiving the control signal for beginning the speech recognition function from the remote controller, decrease a volume of the audio signal output through the audio output unit to a predetermined level.
Stahl discloses the volume is reduced immediately by the device itself as soon as the device recognizes that a possible acoustic command signal is being sent to the device. By automatically reducing the volume of the device, the command signal for the device may be more easily and reliably recognized due to the smaller acoustic echo (paragraph 6).  Upon recognition of the key command signal SBS, the attenuator 7 is automatically activated according to the invention by the control means 5 via the control lead 20 and thus the volume of the device's 1 own output signal is reduced. In this way, the subsequent command signal BS, i.e. the command proper, is easier for the speech recognition system 4 to identify. The volume may be reduced for example by a certain value, e.g. 10 dB, or to a preset volume level. It is also possible to reduce the volume right down to zero (paragraph 25).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to reduce the volume to a predetermined level as taught by Stahl in Chambers et al., because that would help improve the accuracy of recognition of the voice control (paragraph 30).

As per claims 4, 14, Chambers et al. in view of Stahl further disclose the controller is configured to, in response to no audio input for speech recognition being received by the remote controller until the counted time after the beginning of the speech recognition function reaches the first reference time, restore the volume of the audio signal output through the audio output unit to a volume level set before the speech recognition function begins (“For such volume command signals, therefore, after recognition of such a volume command signal the device itself preferably initially returns the volume to the value set prior to the reduction.”;  Stahl, paragraphs 16, 23 - 26).

As per claims 5, 15, Chambers et al. in view of Stahl further disclose the controller is configured to, in response to no audio input for speech recognition being received by the remote controller until the re-counted time after the receiving of the audio input reaches the second reference time, restore the volume of the audio signal output through the audio output unit to a volume level set before the speech recognition function begins (“For such volume command signals, therefore, after recognition of such a volume command signal the device itself preferably initially returns the volume to the value set prior to the reduction.”;  Stahl, paragraphs 16, 23 - 26).

As per claims 6, 16, Chambers et al. in view of Stahl further disclose the predetermined level is not zero level (“The volume may be reduced for example by a certain value, e.g. 10 dB, or to a preset volume level. It is also possible to reduce the volume right down to zero” paragraph 25).

As per claims 9, 19, Chambers et al. do not specifically teach a background sound canceller to cancel background sound other than the voice signal of the user from the audio receiver.
Stahl discloses that by automatically reducing the volume of the device, the command signal for the device may be more easily and reliably recognized due to the smaller acoustic echo. In addition, it is usually more agreeable for the user to utter a voice command when the audio device is not so loud. Moreover, the so-called "Lombard effect" is also reduced by the reduction of the volume, said effect meaning that a person automatically speaks differently, for example more loudly and with more careful enunciation, when he/she has to speak against background noise, which necessarily has effects on the recognition performance of a speech recognition system (paragraph 6).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to cancel background sound other than the voice signal of the user as taught by Stahl in Chambers et al., because that would help improve the accuracy of recognition of the voice control (paragraph 30).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 – 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 – 18, 22 – 28, 31 – 35, 40, 42, 43 of U.S. Patent No. 9,530,418.  Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1 – 20 of the instant application are similar in scope and content of claims of the Patent from the same applicant.
Here is a comparison between claim 15 of the instant application and claim 22 of the US Patent.
Instant Application 17/167,588
Patent 9,530,418
Comparison
11. A method of controlling an image display apparatus including a remote controller, the method comprising:
22. A method of controlling an image display apparatus enabling voice recognition, the method comprising:
Same
displaying a content on the image display apparatus;
receiving a control signal for beginning speech recognition function from the remote controller;


in response to the receiving of the control signal for beginning speech recognition from the remote controller, beginning the speech recognition function and operating a timer to count time; in response to receiving the control signal for beginning the speech recognition function from the remote controller, decreasing a volume of an audio signal output through the image display apparatus to a predetermined level;
activating the voice recognition and decreasing an output volume of an audio signal output through an audio output unit in response to receiving a control signal from an external device;
Similar
in response to no audio input for speech recognition being received by the remote controller until the counted time after the beginning of the speech recognition function reaches a first reference time, deactivating the speech recognition function;
outputting a message requesting an audio input for the voice recognition when an audio input as a voice command is not received from the external device during a first predetermined time after activating the voice recognition; and
Similar
in response to an audio input for speech recognition being received by the remote controller before the counted time after the beginning of the speech recognition function reaches the first reference time, performing an operation according to the audio input, displaying a result of the operation and operating the time to re-count time after displaying the result on the image display apparatus,


in response to no audio input for speech recognition being received by the remote controller until the re-counted time after displaying the result on the image display apparatus reaches a second reference time, deactivating the speech recognition function; in response to no audio input for speech recognition being received by the remote controller until the re-counted time after the displaying the result on the image display apparatus reaches the second reference time, restoring the volume of the audio signal output through the image display apparatus to a volume level set before the speech recognition function begins;
deactivating the voice recognition and restoring the output volume to an output volume before the voice recognition activates when the audio input as the voice command is not received from the external device during a second predetermined time after activating the voice recognition.
Similar
wherein the remote controller includes: a button for generating the control signal for the image display apparatus to begin the speech recognition function; an audio receiver to receive the audio input wherein the audio input is received as a voice signal of a user through the audio receiver of the remote controller; and
a communicator to communicate with the image display apparatus and to transmit the control signal to the image display apparatus.
in response to receiving the control signal from the external device, displaying at least one icon on a content being displayed on a display, wherein, each of the at least one icon is capable of corresponding to one or more voice commands.
Similar


Conclusion
8.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Kim et al. teach stopping execution of the voice recognition mode when a predetermined period of time has passed.  Yang teaches terminating the voice recognition function when the predetermined time period ends.  Chou teaches disabling the voice recognition module when the predetermined time is over.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEONARD SAINT-CYR whose telephone number is (571)272-4247. The examiner can normally be reached Monday- Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richemond Dorvil can be reached on (571)272-7602. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LEONARD SAINT-CYR/Primary Examiner, Art Unit 2658